Citation Nr: 0926680	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral arterial 
occlusive disease of the legs.

2.  Entitlement to an increased rating for a left macular 
scar, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of an 
injury to the left eye, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for bilateral 
occlusive disease of the legs, denied a rating in excess of 
30 percent for residuals of an injury to the left eye, and 
assigned a separate 10 percent rating for macular scar of the 
left eye, effective January 13, 2004.  

A hearing at the RO was held in May 2009 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is necessary with 
respect to the claims for increased ratings for service-
connected residuals of a left eye injury, including a left 
macular scar.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

Bilateral arterial occlusive disease of the legs was not 
present during service or for many years thereafter and the 
record on appeal contains no indication that the appellant's 
current bilateral arterial occlusive disease of the legs is 
causally related to his active service or any incident 
therein.


CONCLUSION OF LAW

Bilateral arterial occlusive disease of the legs was not 
incurred in active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in March 2004.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional, available evidence relevant to his 
claim and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2008).  

Although the appellant has not been afforded a VA medical 
examination in connection with his claim of service 
connection for bilateral arterial occlusive disease of the 
legs, the Board concludes that one is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as discussed in more detail below, the most 
probative evidence shows that bilateral arterial occlusive 
disease of the legs was not present during service or for 
many years thereafter.  The Board further notes that the 
record on appeal contains no indication that the appellant's 
current bilateral arterial occlusive disease of the legs, 
first diagnosed in 2004, is otherwise causally related to his 
active service or any incident therein.  While the appellant 
now recalls that he noticed symptoms such as fatigue and 
soreness in his lower extremities in service and thereafter, 
the record on appeal contains his August 1983 military 
separation medical examination, which indicates that his 
lower extremities and vascular system were normal at the time 
of his separation from active service.  

Given these facts, the Board finds that an examination is not 
necessary.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons and bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the claim absent evidence, 
other than a veteran's lay assertion of persistent symptoms 
since service, which "reflect[ed] that he 'suffered an 
event, injury[,] or disease in service' that may be 
associated with those symptoms.").  The facts in this case 
are similar to those in Duenas.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records are negative for 
complaints or findings of arterial occlusive disease or of 
complaints of symptoms such as fatigue and soreness in the 
lower extremities.  At his August 1983 military separation 
medical examination, the appellant's lower extremities and 
vascular system were determined to be normal on clinical 
evaluation.  

Between March 1988 and January 2004, the appellant submitted 
numerous claims for VA benefits.  Without exception, these 
claims are silent for any mention of arterial occlusive 
disease or symptoms such as fatigue and soreness in the lower 
extremities, as is medical evidence received in connection 
with those claims.

In March 2004, the appellant submitted a claim of service 
connection for low circulation in the legs.  In support of 
his claim, the RO received VA clinical records showing that 
in February 2004, the appellant sought treatment for several 
complaints, including leg pain with walking.  A Doppler 
arterial study of the lower limbs was performed and revealed 
significant arterial occlusive disease.  

In May 2009, the appellant appeared at a Board hearing at the 
RO.  He testified that since his active service, he has 
noticed symptoms such as fatigue and soreness in his lower 
extremities.  The appellant indicated, however, that he had 
never felt the need to visit a physician until recently, when 
his leg pain increased.  When his symptoms became unbearable, 
he testified that he sought medical treatment from VA and 
learned he had peripheral vascular disease.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for bilateral 
occlusive disease of the legs, which he argues had its 
inception during his active service.  He recalls that he 
experienced fatigue and soreness in his legs during service 
and thereafter, although his symptoms have now greatly 
increased.  

As set forth above, the appellant's service treatment records 
are entirely negative for complaints of fatigue and soreness 
in his legs, or notations of bilateral occlusive disease of 
the legs.  Indeed, at his August 1983 military separation 
medical examination, the examiner determined that the 
appellant's lower extremities and vascular system were 
normal.

The post-service record on appeal is similarly negative for 
complaints of fatigue and soreness in his legs, or notations 
of bilateral occlusive disease of the legs.  Although the 
appellant submitted numerous claims to VA between March 1988 
and January 2004, he made no mention of arterial occlusive 
disease or fatigue and soreness in the lower extremities.  
Additionally, medical evidence received in connection with 
those claims is also silent for any relevant notations.  

The first notation of complaints of leg pain and a diagnosis 
of occlusive disease of the legs is in 2004, more than twenty 
years after service separation.

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The record here shows that the appellant's lower extremities 
and vascular system were normal at service separation.  The 
post-service record contains a span of approximately twenty 
years without any clinical evidence to support the 
appellant's recollection of a continuity of symptomatology 
since service.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
the recent contention that the appellant experienced 
continuous leg symptomatology in service and thereafter is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

While the Board has considered the appellant's contentions, 
it finds that the contemporaneous record, particularly the 
August 1983 separation examination, is entitled to more 
probative weight than the recollections of the appellant of 
events which occurred decades previously.  

Moreover, the Board notes that the record on appeal does not 
contain any probative evidence linking the appellant's 
current bilateral occlusive disease of the legs to his active 
service or any incident therein.  In summary, the Board finds 
that the most probative evidence of record shows that 
bilateral occlusive disease of the lower extremities was not 
present during service or for many years thereafter, nor is 
there any indication that his current bilateral occlusive 
disease is causally related to his active service or any 
incident therein.  In view of the foregoing, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral arterial 
occlusive disease of the legs is denied.


REMAND

The appellant also seeks an increased rating for his service-
connected left eye disability, claiming that his symptoms are 
more severe than the current ratings suggest.  

The ratings currently in effect include a 30 percent rating 
under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  This 
provision specifies a 30 percent rating for blindness in one 
eye, having light perception only, with the other eye 
manifesting visual acuity of 20/40.  

In order to warrant a higher rating for the appellant's 
service-connected left eye disability, the evidence must show 
that his right eye visual acuity has decreased.  This is his 
contention.  

A review of the record indicates that the appellant last 
underwent VA medical examination in connection with his claim 
in April 2004, more than five years ago.  At that time, his 
left eye was noted to have light perception only and his 
right eye was noted to have corrected visual acuity of 20/40.  
At his May 2009 Board hearing, the appellant testified that 
his symptoms have worsened since that time.  As the April 
2004 VA medical examination report may not be an accurate 
reflection of the current severity of the appellant's 
service-connected left eye disability, another examination 
should be scheduled.  See Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (finding that "'[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination' to fulfill its duty to assist" (quoting Olson 
v. Principi, 3 Vet. App. 480, 482 (1992))).

In addition, the Board notes that although the RO has 
previously provided the appellant with a notification letter 
intended to satisfy the requirements of the Veterans Claims 
Assistance Act (VCAA), the Court has since issued a decision 
imposing additional notification requirements.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (discussing the level 
of specificity required in section 5103(a) notices in claims 
for increased ratings).  The RO has not yet provided the 
appellant with appropriate notice in light of this Court 
decision.  This should be accomplished on remand.



In view of the foregoing, the matter is remanded for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This notice should include 
an explanation as to the information or 
evidence needed to establish a claim for 
an increased rating, as outlined by the 
Court in Vazquez-Flores.

2.  The appellant should be scheduled for 
a VA medical examination to determine the 
current severity of his service-connected 
left eye disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should conduct 
a complete eye examination of both eyes, 
and discuss all current symptoms, 
clinical findings, and diagnoses.  The 
examiner should also specifically 
identify all residuals attributable to 
the appellant's service-connected left 
eye disability.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


